May 22, 2018




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           MELINDA REID, Appellant

NO. 14-18-00183-CV                        V.

 RITA WARREN-MICHAELS, INDIVIDUALLY AND AS TRUSTEE OF THE
         WARREN FAMILY REVOCABLE TRUST, Appellee
              ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the order
signed by the court below on February 12, 2018. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.